Exhibit 10.10 ASSET TRANSFER AGREEMENT This ASSET TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of May 31, 2009 (the “Effective Date”) by and among Check-Cap, LLC., a Delaware corporation (the “Company”), and Check-Cap Ltd. an Israeli company (“New Check-Cap”). RECITALS WHEREAS, all the members of the Company are the shareholders of New Check-Cap; and WHEREAS, the Company has agreed to transfer all its assets and activities to New Check-Cap; and WHEREAS, New Check-Cap has agreed to accept such assets and activities; NOW,THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, intending to be legally bound hereby, the parties hereto agree as follows: 1.
